Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 1 of 31 PagelD: 1

Dann Law

Javier L. Merino #078112014
372 Kinderkamack Road, Suite 5
Westwood, NJ 07675
Telephone: 216.373.0539
Facsimile: 216.373.0536

jmerino@dannlaw.com
notices(@dannlaw.com

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
NEWARK DIVISION
PETER MIROS Case No.
and JUDGE
KATHARINE MIROS MAGISTRATE JUDGE
Plaintiffs, COMPLAINT FOR DAMAGES
Vv. DEMAND FOR JURY TRIAL
NEWREZ LLC d.b.a. SHELLPOINT
MORTGAGE SERVICING
and

HOMEBRIDGE FINANCIAL SERVICES,
INC.

 

Defendants.

Plaintiffs Peter Miros and Katharine Miros, through counsel, state as follows for their
complaint against Defendants NewRez LLC d.b.a. Shellpoint Mortgage Servicing and

Homebridge Financial Services, Inc.:

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page |

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 2 of 31 PagelD: 2

PARTIES, JURISDICTION, AND VENUE

1, Plaintiffs Peter Miros (“Peter or “Mr. Miros”) and Katharine Miros (“Katharine”
ot “Mrs. Miros”) (collectively “Plaintiffs” or the “Miroses”) are the owners of real property and
improvements located thereon located at and commonly known as 18 Gloria Drive, Allendale,
NJ 07401 (the “Home”).

2, Plaintiffs maintain the Home as their primary, principal residence and have done
so at all times relevant to this matter.

3. In order to refinance a pre-existing mortgage loan on the Home, on or about
March 25, 2016, Plaintiffs borrowed money and executed a note in the amount of $659,848.00
payable to HomeBridge Financial Services, Inc., d.b.a. Real Estate Mortgage Network (the
“Note”) and granted a contemporaneous mortgage on the Home to HomeBridge Financial
Services, Inc., d.b.a, Real Estate Mortgage Network (the “Mortgage”) to secure payment of the
Note (collectively, the “Loan”). See, a copy of the Loan documents is attached as Exhibit 1.

4, Defendant HomeBridge Financial Services, Inc, “‘HomeBridge”) is the original
creditor of the Loan. See, id.

5. HomeBridge acted as servicer of the Loan at all times relevant from March 25,
2016 through November 1, 2018,

6. Defendant NewRez LLC d.b.a. Shellpoint Mortgage Servicing (“Shellpoint”) is
the current servicer of the Loan and has serviced the Loan since November 2, 2018.

7. This Court has jurisdiction over claims against Shellpoint pursuant to 28 U.S.C. §
1331 and 15 U.S.C. § 1692k(d) as such claims primarily arise under the Dodd-Frank Wall Street

Reform and Consumer Protection Act (“DFA”), the Real Estate Settlement Procedures Act, 12

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 2

 

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 3 of 31 PagelD: 3

ULS.C, §§ 2601, et seg. (“RESPA”), and the Fair Debt Collection Practices Act, 15 U.S.C. §
1692, et seg. (FDCPA).

8. This Court has supplemental jurisdiction to hear any and all state law claims
pleaded herein against both Shellpoint and Homebridge (collectively “Defendants”) or that may
subsequently arise pursuant to 28 U.S.C. § 1367,

9, Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as a substantial part of
the events or omissions giving rise to the claims asserted herein occurred within this District and
a substantial part of property that is the subject of the action is located within this District.

SUMMARY OF CLAIMS

10, This action is primarily filed to enforce regulations promulgated by the Consumer
Financial Protection Bureau (CFPB) and implemented pursuant to 12 U.S.C. § 2605(f) that
became effective on January 10, 2014, specifically, 12 C.F.R. § 1024.1, ef seg. (“Regulation X”).

11. In January 2013, the CFPB issued a number of final rules concerning mortgage
markets in the United States, pursuant to the DFA, Public Law No. 111-203, 124 Stat. 1376
(2010).

12. Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement
Procedures Act Mortgage Servicing Final Rules, 78 F.R. 10695 (Regulation X) (February 14,
2013), which became effective on January 10, 2014.

13. Mortgage servicers are prohibited from failing “to take timely action to respond to
a borrower’s requests to correct errors relating to allocation of payments, final balances for
purposes of paying off the loan, or avoiding foreclosure, or other standard servicer’s duties.” 12

U.S.C. § 2605(kK)(1)(C).

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 3
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 4 of 31 PagelD: 4

14. Mortgage servicers are prohibited from failing “to comply with any other
obligation found by the [CFPB], by regulation, to be appropriate to carry out the consumer
protection purposes of [RESPA].” 12 U.S.C. § 2605(k)(1)(E).

15. The Loan is a “federally related mortgage loan” as that term is defined by 12
C.F.R. § 1024.2(b),

16.  Shellpoint is subject to the aforesaid regulations and does not qualify for the
exemption for “small servicers”, as defined in 12 C.F.R. § 1026.41(e)(4). See 12 C.F.R. §
1024.30(b)(1).

17. Shellpoint is not a “qualified lender”, as defined in 12 C.F.R. § 617.700. See 12
C.F.R. § 1024.30(b)(3).

18. Plaintiffs assert claims for relief against Shellpoint for breaches of the specific
rules under Regulation X as set forth, infra.

19. Plaintiffs have a private right of action under RESPA and such action provides for
remedies including actual damages, statutory damages, and attorneys’ fees and costs. See 12
U.S.C. § 2605(f),

20, Congress enacted the FDCPA to prohibit the “[u]se of abusive, deceptive, and
unfair debt collection practices.” 15 U.S.C § 1692(a).

21. Plaintiffs are each a “consumer” under the FDCPA as they are each a natural
person and resident of Bergen County, New Jersey obligated or allegedly obligated to pay the
Loan, 15 ULS.C. § 1692a(3).

22. The Loan is a “debt” under the FDCPA as it is an obligation or alleged obligation

of Plaintiffs to pay money arising out of a transaction primarily for personal, family, or

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 4

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 5 of 31 PagelD: 5

household purposes as Plaintiffs purchased the Home for their primary, principal residence and
refinanced the preexisting loan for the same through the Loan. 15 U.S.C. § 1692a(5).

23.  Shellpoint is a “debt collector” because it regularly collects or attempts to collect
on the Loan and other mortgage loans owed to investors. 15 U.S.C. § 1692a(6).

24, Plaintiffs assert a claim for relief against Shellpoint for breaches of the specific
rules under the FDCPA as set forth, infra.

25. Plaintiffs each have a private right of action under the FOCPA pursuant to 15
U.S.C. § 1692k(a) for the claimed breaches and such action provides for remedies including
actual damages, statutory damages, and attorneys’ fees and costs.

26. Plaintiffs additionally assert a statutory claim for violations of the New Jersey
Consumer Fraud Act, N.J.S.A. § 56:8-2 (the “CFA”) against each of the Defendants and a state
law claim for breach of contract against HomeBridge.

FACTUAL BACKGROUND
(Failure to provide a permanent modification to the Miroses)

27. The Miroses fell behind on their obligations under the Loan and sought loss
mitigation assistance through HomeBridge.

28. On or about June 1, 2017, HomeBridge sent correspondence to the Miroses,
stating that they are “offering [the Miroses] an opportunity to enter into a conditional Trial
Period Plan under the Home Affordable Modification Program” (the “TPP”). See, a copy of said

correspondence with a copy of the TPP enclosed therewith, attached as Exhibit 2.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 5
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 6 of 31 PagelD: 6

29, Per the June 1, 2017 correspondence and the TPP, to accept the TPP, the Miroses
had to execute and return the TPP by June 14, 2017, and remit payment in the amount of
$5,385.00 by the end of July 2017 in order to accept the TPP. See, id.

30. Pursuant to the terms of the TPP, the Miroses were obligated to remit monthly
payments each in the amount of $5,385.00 in and for the months of July through September
2017. See, id.

31. The Miroses timely accepted the Modification and made all necessary payments
thereunder before the end of the month in which each such payment was due. See, email
correspondence from Mr. Miros to HomeBridge dated June 12, 2017, attached as Exhibit 3.

32, Following the Miroses’ remittance of the third payment under the TPP, thereby
satisfying all their obligations under such, HomeBridge failed to provide a permanent loan
modification to the Miroses in accordance with the TPP and the Miroses reasonable expectations
thereunder.

33. Despite not receiving a permanent modification upon satisfaction of the TPP, as a
showing of good faith and in hopes of eventually having HomeBridge honor its agreement with
the Miroses, the Miroses continued to remit monthly payments consistent with the terms of the
TPP, See, a copy of proof of payments made by the Miroses consistent with and in furtherance
beyond the terms of the TPP, attached as Exhibit 4.

34, On November 2, 2018, servicing rights to the Loan transferred to Shellpoint.

35. As of November 2, 2018, the Miroses still had not received the expected

permanent modification pursuant to the terms of the TPP.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 6

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 7 of 31 PagelD: 7

36. Upon learning of the servicing transfer, the Miroses immediately began to discuss
the issue regarding the TPP and the permanent modification with Shellpoint.

37. In or around October 2018, a representative of Shellpoint instructed the Miroses
to hold any payments under the terms of or in furtherance of the TPP until Shellpoint received
further information from Homebridge regarding the Miroses’ modification file.

38. The Miroses persistently followed up with Shellpoint on the status of the
modification.

39, On or about February [1, 2019, despite being assured that Shellpoint was working
on the issues related to the TPP and expected permanent modification, Shellpoint sent
correspondence captioned “IMPORTANT: NOTICE OF INTENTION TO FORECLOSE
UNDER THE 1995 FAIR FORECLOSURE ACT OF NEW JERSEY (2A;50-56)” stating that
Shellpoint would move to foreclose upon the Home if it did not receive a reinstatement payment
in the amount of $63,261.91 on or before March 28, 2019 (“Intent to Foreclose Notice”), See, a
copy of the Intent to Foreclose Notice, attached as Exhibit 5,

40. Frustrated by the lack of progress and worried about the Mr. Miros emailed
Gabriel Scotland, another representative of Shellpoint, on March 4, 2019 following up on a
previous telephone call with him for another status update on when the permanent modification
would be ready. See, a copy of the email thread containing this communication, attached as
Exhibit 6.

41. Mr. Scotland responded to Mr. Miros via email correspondence stating that “we
are waiting on the modification agreement to be completed” and “/w/Je will honor everything the

prior servicer approved you for.” See, id (emphasis added).

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 7

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 8 of 31 PagelD: 8

42. With the deadline in the Intent to Foreclose Notice quickly approaching and with
little progress being made with Shellpoint, the Miroses sought assistance of legal counsel to help
in having Shellpoint correct Defendants’ errors.

(Unsuccessful attempts to obtain information from Shellpoint and to have Shellpoint
correct the errors committed as to the Loan)

43, The Miroses, through counsel, sent correspondence dated April 2, 2019, classified
as a notice of error pursuant to 12 C.F.R. § 1024.35, and captioned “Notice of error pursuant to
12 C.F.R. § 1024.35(b)(1 1) for failing to honor the terms of a trial loan modification and provide
a permanent loan modification”, to Shellpoint at the address designated by Shellpoint for the
receipt of notices of error and requests for information pursuant to 12 C.F.R. §§ 1024.35(c) and
1024.36(b), respectively (the “Shellpoint Address”) via Certified U.S. Mail, Tracking No.
701822900000961 19061 (“NOE #1”). See, a copy of NOE #1, attached as Exhibit 7.

44, Through NOE #1, the Miroses alleged that Shellpoint committed an error related
to the Loan by continuing in the erroneous footsteps of HomeBridge in failing to honor the terms
of the TPP in a timely manner and provide a permanent modification of the Loan to the Miroses.
See, id.

45. Shellpoint received NOE #1 at the Shellpoint Address on April 9, 2019. See, a
copy of the tracking information for NOE #1 from the USPS’s website (www.usps.com),
attached as Exhibit 8.

46. On or about April 30, 2019, Shellpoint sent correspondence to the Miroses with
the subordinate note and mortgage necessary to effectuate the Standalone Partial Claim to bring
their Loan current once more (the “SPC”), See, a copy of this correspondence along with the
executed SPC enclosed therewith, attached as Exhibit 9.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 8

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 9 of 31 PagelD: 9

47, The Miroses executed the SPC on or about May 9, 2019 and promptly returned
the same to Shellpoint via FedEx. See, a copy of the FedEx label used to ship the executed SPC
to Shelipoint, attached as Exhibit 10; see also, Exhibit 9.

48,  Shellpoint sent correspondence to the Miroses dated May 9, 2019 in response to
NOE #1 (“Response to NOE #1”). See, Response to NOE #1, attached as Exhibit 11.

49. Through Response to NOE #1, Shellpoint “acknowledge[d]” the “inflight
modification issue” and stated that the modification agreement, in the form of the SPC, was
delivered on May 6, 2019 and that Shellpoint was “waiting for the signed agreement to be
returned so that we can apply the completed modification to the account.” See, id.

50. The SPC was in the amount of $77,214.48 which was to bring the Loan current
and due and owing for the June 1, 2019 payment. See, Exhibit 9.

51. Despite the Miroses’ execution of and return of the SPC, upon logging into
Shellpoint’s Customer Service Portal on or about May 22, 2019, Shellpoint was claiming that the
Loan was due and owing for the April 1, 2019 payment and that $10,240.86 in payments were
past due as well as $118.52 in late fees. See, a copy of a printout pertaining to the Loan from
Shellpoint’s Consumer Web Portal, attached as Exhibit 12.

52. In an attempt to ascertain why the partial did not cure the delinquency on the
Loan, the Miroses, through counsel, sent correspondence dated June 13, 2019, classified as a
request for information pursuant to 12 C.F.R. § 1024.36, and captioned “Request for
Information Pursuant to 12 C.F.R, § 1024.36”, to Shellpoint at the Shellpoint Address via
Certified U.S. Mail, Tracking No. 70182290000096115353 (“RFI #1”). See, a copy of RFI #1,

attached as Exhibit |3.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 9

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 10 of 31 PagelID: 10

53. Through RFI #1, the Miroses requested information relating to the SPC and any
prior partial claims utilized on the Loan. See, id.

54. Shellpoint received RFI #1 at the Shellpoint Address on or about June 18, 2019.
See, a copy of the tracking information for RFI #1 from the USPS’s website (www.usps.com),
attached as Exhibit 14,

55. Sheilpoint failed to provide a substantive response to RF] #1 in a timely manner.
See, Exhibits 13 and 14.

36. As Shellpoint failed to respond to RFI #3, in a subsequent attempt to obtain the
information requested through RFI #3, the Miroses, through counsel, sent correspondence dated
August 22, 2019, classified as a notice of error pursuant to 12 C.F.R. § 1024.35, and captioned
“Notice of Error pursuant to 12 C.F.R. § 1024.35(b)(11) for failure to properly respond to a
Request for Information as required by 12 C.F.R. § 1024.36”, to Shellpoint at the Shellpoint
Address via Certified U.S. Mail, Tracking No. 701822900000961 16626 (“NOE #2”), See, a copy
of NOE #2, attached as Exhibit 15.

57, Shellpoint received NOE #2 at the Shellpoint Address on or about August 28,
2019, See, a copy of the tracking information for NOE #3 from the USPS’s website
(www.usps.com), attached as Exhibit 16.

58. Shellpoint sent correspondence to the Miroses dated October 24, 2019 in response
to NOE #2 (“Response to NOE #2”). See, a copy of Response to NOE #2, attached as Exhibit 17.

59, Through Response to NOE #2, Shellpoint admitted the error alleged through NOE

#2, but more importantly, claimed that the SPC “brought the [LJoan due for the June 1, 2019

Miros, etal. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 10
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 11 of 31 PagelD: 11

contractual payment” but that the Loan was past due for the payments due and owing for
September 2019 and October 2019. See, id.

60. The Miroses have made any and all payments due and owing on the Loan since
the implementation of the SPC.

61.  Shellpoint, as evidenced through the Response to NOE #2, claims that the Loan
was brought current, due and owing for the June 1, 2019 payment, through the SPC, when the
Loan was due and owing for the April 1, 2019 payment after the implementation of the SPC. See,
Exhibits 12 and 15,

62. Upon information and belief, Shellpoint only applied $67,098.62 of the
$77,214.48 from the SPC to the Loan account, leaving the Miroses delinquent on their
obligations under the Loan despite the SPC. See Shellpoint Loan History Summary Excerpt, p, 4,
attached as Exhibit 18.

DAMAGES AND IMPACT ON THE MIROSES

63. To date, Defendants have not corrected their errors in failing to properly offer and
implement the SPC which has led Shellpoint to improperly declare that Plaintiffs are at least two
(2) months delinquent on their obligations under the Loan,

64, Due to Defendants’ actions, the Miroses remained in delinquent and default
statuses on their Loan for a longer time than they would have been had Defendants acted
appropriately, have been charged unwarranted fees and costs due to the delinquency that was
unnecessarily protracted, and have subsequently suffered harm to their credit rating and a

significant delay in the rehabilitation of the same.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 11

 

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 12 of 31 PagelD: 12

65. Defendants’ improper actions have further caused Plaintiffs to suffer from other
damages including:

a. Legal fees and expenses to submit requests for information and notices of
error to Shellpoint in an attempt to have them act in accordance with the terms
of the Loan, the TPP, and the SPC as well as state and federal law and
guidelines;

b, The Loan has been assessed improper fees and charges due to the unnecessary
protraction of the default and delinquency;

c. The loss of at least $10,115.86, the portion of funds from the SPC that was not
applied to the Lean;

d. Severe emotional distress driven by the protracted default and delinquency
and by fear that such would be the start of a slippery slope leading to
foreclosure unless the Miroses pay for fees and amounts that are not properly
due and owing and are not otherwise warranted which has resulted in
frustration, loss of sleep, anxiety, depression, embarrassment, and other
significant emotional distress,

66. Throughout this entire ordeal, the Mirosess have timely fulfilled all of their
obligations on the Loan, the TPP, and the SPC, as required since the TPP and have simply
wanted to be able to enjoy the benefit of the same and have their payments applied properly
without fear of unwarranted fees and allegations of delinquency when they thought they were

finally back on their feet.

Miros, et al. v. Shellpoint Mig. Servicing, et al,
Complaint for Damages: Page 12
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 13 of 31 PagelD: 13

 

67.  Shelfpoint’s actions are part of a pattern and practice of behavior in violation of
Plaintiffs’ rights and in abdication and contravention of Shellpoint’s obligations under the
mortgage servicing regulations set forth in Regulation X of RESPA.

68. At the time of the filing of this Complaint, Shellpoint has had Five Hundred
Eighty Four (584) consumer complaints lodged against it specifically concerning the issue
identified on the CFPB’s consumer complaint database as “loan modification, collection,
foreclosure” related to mortgages. Each such complaint is filed and cataloged in the CFPB’s
public accessible online “Consumer Complaint Database”, See,
https://www.consumerfinance.gov/data-research/consumer-complaints/.

69. _ As of the filing of this Complaint, Shellpoint has had Four Hundred Seventy Nine
(479) consumer complaints lodged against it nationally specifically concerning the issue
identified on the CFPB’s consumer complaint database as “loan servicing, payments, escrow
account” related to mortgages. Each such complaint is filed and cataloged in the CFPB’s public
accessible online “Consumer Complaint Database”. See,
https://www.consumerfinance.gov/data-research/consumer-complaints/,

70. ‘Plaintiffs have reviewed the CFPB’s consumer complaint database and has
identified fifteen (15} complaints from other borrowers alleging RESPA violations by Shellpoint
which evidence conduct demonstrating that Shellpoint has engaged in a pattern and practice of
violating RESPA with respect to other borrowers. See, the aforementioned consumer complaints
with the date, details, and a narrative disclosed by each consumer set forth in each complaint,

attached as Exhibit 19.

Miros, et al, v, Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 13

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 14 of 31 PagelD: 14

COUNT ONE: AGAINST HOMEBRIDGE
BREACH OF CONTRACT

71. Plaintiffs restate and incorporate all of their statements and allegations contained
in paragraphs 1 through 66, in their entirety, as if fully rewritten.

72. The TPP is a contract between HomeBridge and Plaintiffs. See, Exhibit 2.

73. _HomeBridge breached the TPP by refusing or otherwise failing to implement a
permanent modification upon Plaintiffs’ completion of the TPP. See, id.

74, Plaintiffs’ dutifully performed their obligations pursuant to the TPP by timely
returning the executed ‘PP and making all necessary payments due and owing under the same.
See, Exhibits 2 and 4.

75, As further pleaded, supra, Plaintiffs have been harmed by, and continue to suffer
from harm resulting from Homebridge’s breach of the TPP by refusing to implement a
permanent modification upon Plaintiffs’ satisfaction of their obligations under the TPP,
significantly delaying the implementation of the eventual SPC.

76. Plaintiffs were forced to retain counsel to aid in enforcing the agreement reached
pursuant to the TPP, including incurring attorneys’ fees and postage costs in preparing and
mailing the Initial RFI #1 , as well as NOE #1 and NOE #2 (collectively, the “NOEs”).

77. Further, HomeBridge’s intentional and outrageous conduct has caused Plaintiffs
to suffer extreme emotional distress driven by the fear that they lose their Home at foreclosure
sale and be evicted from the Home, which has resulted in loss of sleep, anxiety, depression,
embarrassment, and other significant emotional distress, which was a foreseeable result of their

breach of the TPP,

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 14

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 15 of 31 PagelD: 15

78. Asa result of HomeBridge’s actions, HomeBridge is liable to Plaintiffs for actual
damages as further alleged, supra.

COUNT TWO: AGAINST HOMEBRIDGE AND SHELLPOINT
VIOLATION OF THE COVENANT OF GOOD FAITH AND FAIR DEALING

 

79, Plaintiffs restate and incorporate all of their statements and allegations contained
in paragraphs | through 66, in their entirety, as if fully rewritten

80, Defendants are each in privity of contract with Plaintiffs through the Loan and the
TPP, and Shellpoint is further in privity of contract with Plaintiffs through the SPC, and as such,
each of the Defendants is obligated by contract and common law to act in good faith and to deal
fairly with Plaintiffs. See, Exhibits 1,2, and 9.

81. The purpose of the covenant of good faith and fair dealing is to guarantee that the
parties remain committed to the intended and agreed upon expectations of the parties in their
performance.

82. Defendants have breached this duty by failing to honor the terms of the TPP ina
timely manner by refusing to implement a permanent loan modification on the Loan in a timely
manner following Plaintiffs’ completion of the TPP.

83.  Shellpoint has further breached this duty by failing to honor the terms of the SPC
by refusing or otherwise failing to properly apply the amounts from the SPC to the Loan. See,
Exhibits 9 and 12.

84. Defendants have each acted in bad faith, dishonestly, and with an improper

motive to injure the rights of Plaintiffs.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 15

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 16 of 31 PagelD: 16

85. Due to Defendants’ conduct, Plaintiffs have suffered actual damages, including
but not limited to, legal fees and expenses to retain counsel to prepare RFI #1 and the NOEs, and
ultimately to prepare, file, and prosecute this case to remedy Defendants’ wrongful conduct.

86. Plaintiffs have suffered, and continue to suffer, significant damages including
other legal expenses, other economic loss, as well as anxicty, loss of sleep, and emotional and
mental distress.

87. Asa result of Defendants’ actions, Defendants are liable to Plaintiffs for actual
damages as further alleged, supra.

COUNT THREE: AGAINST HOMEBRIDGE AND SHELLPOINT
VIOLATION OF THE CFA, N.JS.A § 56:8-2

 

88. Plaintiffs restate and incorporate all of their statements and allegations contained
in paragraphs | through 66, in their entirety, as if fully rewritten.
89. The CFA prohibits:
The act, use or employment by any person of any unconscionable
commercial practice, deception, fraud, false pretense, false
promise, misrepresentation, or the knowing concealment,
suppression, or omission of any material fact with intent that others
rely upon such concealment, suppression or omission, in
connection with the sale or advertisement of any merchandise or
real estate...
N.JS.A. § 56:8-2.
90. In the operation of its business, Defendants have each engaged in the use of
unconscionable commercial practices, as further described, supra.
91. Each unconscionable practice, false promise, misrepresentation and/or knowing
omission of materia! fact by Defendants’ described, supra, constitutes a separate violation under
the CFA.

Miros, etal. vy. Shellpoint Mig. Servicing, et al.
Complaint for Damages: Page 16

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 17 of 31 PagelD: 17

92. Defendants are each a “person” as defined by N.J.S.A. § 56:8-1(d) as each of the
Defendants is a partnership, corporation, company, trust, business entity, or business association.
93. Plaintiffs, relying on the express terms of the TPP and SPC, complied with all
their obligations thereunder making all necessary payments due under the TPP, payments in

excess of those required under the TPP, and properly executing and accepting the SPC. See,

Exhibits 2. 4, and 9,

 

94. Despite Plaintiffs having complied with the terms of the TPP, Defendants failed
to act in a reasonable or timely manner in offering or otherwise implementing the permanent
modification, eventually accomplished through the SPC.

95, Despite Plaintiffs executing and accepting the SPC, Shellpoint failed to properly
apply the funds from such and failed to bring the Loan due and owing for the June 1, 2019
payment as was the purpose and intent. See, Exhibits 9 and 12.

96. Defendants’ delays and refusals to. timely permanently modify the Loan
subsequent to Plaintiffs! satisfaction of all their obligations under the TPP constitute false
promises, misrepresentations, and/or unconscionable acts under the CFA.

97, — Shellpoint’s failures to bring the Loan current through the implementation of the
SPC, despite explicitly having claimed to do so through Response to NOE #2, constitute false

promises, misrepresentations, and/or unconscionable acts under the CFA. See, Exhibits 9, 12

 

and 17.

 

98. Defendants’ unconscionable commercial practices have caused Plaintiffs

ascertainable losses, further alleged, supra, including:

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 17

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 18 of 31 PagelD: 18

a. A significant delay in the implementation of the SPC and the delay in the
rehabilitation of credit resulting from the same;

b. Having to retain and pay legal counsel to submit RFI #1 and the NOEs;
and,

c, Extreme emotional distress driven by the fear that they lose their Home at
foreclosure sale and be evicted from the Home, which has resulted in loss
of sleep, anxiety, depression, embarrassment, and other significant
emotional distress.

99. Shellpoint’s unconscionable commercial practices have caused Plaintiffs
ascertainable losses, further alleged, supra, including:

a. The loss of at least $10,115.86, the portion of funds from the SPC that was
not applied to the Loan; and,

b. Continued harm to Plaintiffs’ credit and further delay in the rehabilitation
of the same due to Shellpoint failing to bring the Loan current and
claiming Plaintiffs are delinquent on their obligations under the Loan
following their erroneous attempt to properly implement the SPC.

100. As a result of Defendants’ actions, Defendants are each liable to Plaintiffs for
actual damages as further alleged, supra. Plaintiffs are entitled to treble the damages caused by
Defendants’ violations of the CFA. N.J.S.A. § 56:8-19,

COUNT FOUR: AGAINST SHELLPOINT
BREACH OF CONTRACT

101, Plaintiffs restate and incorporate all of their statements and allegations contained

in paragraphs | through 66, in their entirety, as if fully rewritten.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 18
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 19 of 31 PagelD: 19

102. The SPC is a contract between Shellpoint and Plaintiffs. See, Exhibit 9.
103. Shellpoint breached the SPC by failing to properly apply the funds from the SPC
in a manner so as to bring the Loan current and due and owing for the payment due June 1, 2019,

as was the intent and purpose of the same. See, Exhibits 9, 12, and 17,

 

104. Plaintiffs’ properly accepted and satisfied any obligations pursuant to the SPC.
See, Exhibits 9 and 12,

105. As further pleaded, supra, Plaintiffs have been harmed by, and continue to suffer
from harm resulting from Homebridge’s breach of the SPC.

106. Plaintiffs were forced to retain counsel to aid in enforcing the agreement reached
pursuant to the SPC, including incurring attorneys’ fees and postage costs in preparing and
mailing RFI #1 and NOE #2.

107, Further, Shellpoint’s intentional and outrageous conduct has caused Plaintiffs to

suffer extreme emotional distress driven by the fear that they lose their Home at foreclosure sale

 

and be evicted from the Home, which has resulted in loss of sleep, anxiety, depression,
embarrassment, and other significant emotional distress, which was a foreseeable result of their
breach of the SPC,

108. As a result of Shellpoint’s actions, Shellpoint is liable to Plaintiffs for actual
damages as further alleged, supra.

COUNT FIVE: AGAINST SHELLPOINT
UNJUST ENRICHMENT

109, Plaintiffs restate and incorporate all of their statements and allegations contained

in paragraphs | through 66, in their entirety, as if fully rewritten.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 19

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 20 of 31 PagelD: 20

110. Plaintiffs conferred a benefit, the $77,214.48 from the SPC which was to bring the
Loan current and due and owing for the June |, 2019 payment, on Shellpoint and Shellpoint had
knowledge of that benefit. See, Exhibits 9 and 12.

I1l. Shellpoint voluntarily accepted and retained the benefit conferred.

112. Through Response to NOE #2, Shellpoint claims to have brought the Loan current
and due and owing for the June 1, 2019 payment through the SPC funds, but after Shellpoint’s
implementation of the SPC, the Loan was due and owing for the April 1, 2019 payment. See,

Exhibits 12, 17, and 18.

 

113. Upon information and belief, Shellpoint only applied $67,098.62 of the
$77,214.48 from the SPC to the Loan account, leaving the Miroses delinquent on their
obligations under the Loan despite the SPC. See, Exhibit 18, p. 4.

114, Upon information and belief, Shellpoint unjustly retained at least $10,115.86 of
the SPC funds. See, Exhibits 9 and 12.

115. The circumstances render Shellpoint’s retention of said benefit inequitable as
Plaintiffs did not receive the value of the benefit, that is, having such funds applied to bring their
Loan current and due and owing for the June 1, 2019 payment.

116.  Shellpoint has been unjustly enriched at the direct expense of Plaintiffs in the
amount of at least $10,115.86. See, id.

117. Asa result of Shellpoint’s unjust enrichment, Shellpoint is liable to Plaintiffs for
actual damages as further described, supra, including disgorgement of all monies unlawfully

accepted by Shellpoint from Plaintiffs.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 20

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 21 of 31 PagelD: 21

COUNT SIX: AGAINST SHELLPOINT
CONVERSION

118. Plaintiffs restate and incorporate all of their statements and allegations contained
in paragraphs | through 66, in their entirety, as if fully rewritten.

119. Plaintiffs conferred $77,214.48 to Shellpoint through the SPC which was to bring
the Loan current and due and owing for the June 1, 2019 payment to Shellpoint. See, Exhibits 9
and 17.

120, Through Response to NOE #2, Shellpoint claims to have brought the Loan current
and due and owing for the June 1, 2019 payment through the SPC funds, but after Shellpoint’s
implementation of the SPC, the Loan was due and owing for the April 1, 2019 payment. See,
Exhibits 12 and 17,

121. Upon information and belief, Shellpoint only applied $67,098.62 of the
$77,214.48 from the SPC to the Loan account, leaving the Miroses delinquent on their
obligations under the Loan despite the SPC.

122. Shellpoint’s conversion of Plaintiffs’ funds has caused Plaintiffs to suffer the loss
of their personal property, specifically at least $10,115.86 from the SPC and the out-of-pocket
damage of having to retain counsel to remedy this situation.

123.  Shellpoint’s conversion was made willfully, recklessly, and in conscious
disregard of Plaintiffs’ rights which is evidenced by subsequent, false claims through Response
to NOE #2 that they had utilized the SPC funds in full to bring the Loan due and owing for the

June 1, 2019 payment. See, Exhibits 9, 12, and 17.

 

124, As pled, supra, Plaintiffs have been harmed by, and continue to suffer from harm

from Defendants’ conversion as they have wrongfully been declared to be delinquent in their

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 21

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 22 of 31 PagelD: 22

obligations under the Loan, have been charged unwarranted fees and costs due to this
manufactured delinquency, and have subsequently suffered harm to their credit rating.

125. In addition, Shellpoint’s intentional and outrageous conduct has caused Plaintiffs
to suffer extreme emotional distress driven by this manufactured delinquency and by fear that
this manufactured delinquency would be the start of a slippery slope leading to a potential
default and foreclosure unless they pay for fees and other amounts which are not warranted
which has resulted in frustration, loss of sleep, anxiety, depression, embarrassment, and other
significant emotional distress.

126. Asa result of Shellpoint’s conversions, Shellpoint is liable to Plaintiffs for actual
damages as further described, supra.

127. Further as Shellpoint’s conversion was undertaken and maintained willfully,
recklessly, and in conscious disregard of Plaintiffs’ rights, Plaintiffs are entitled to punitive
damages from Shellpoint.

COUNT SEVEN: AGAINST SHELLPOINT
VIOLATION OF 12 C.E.R. § 1024.36(d) AND 12 U.S.C. §§ 2605(k)(1)(D) AND (E)

(Failure to properly respond to a request for information)

128. Plaintiffs restate and incorporate all of their statements and allegations contained
in paragraphs 1 through 70, in their entirety, as if fully rewritten.

129. 12 C.F.R. § 1024,36(a) provides, in relevant part, that a request for information
may consist of “any written request for information from a borrower that includes the name of
the borrower, information that enables the servicer to identify the borrower's mortgage loan
account, and states the information the borrower is requesting with respect to the borrower's
mortgage loan,”

Miros, et al. v. Shellpoint Mtg. Servicing, et al,
Complaint for Damages: Page 22
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 23 of 31 PagelD: 23

130. Comment | of the Official Interpretations of the CFPB to 12 C.E.R. § 1024.,36(a)
provides that “[a]n information request is submitted by a borrower if the information request is
submitted by an agent of the borrower.”

131. 12 C.F.R, § 1024.36(d)(1) provides, in relevant part, that:

[A] servicer must respond to an information request by either:

(i) Providing the borrower with the requested information and
contact information, including a telephone number, for
further assistance in writing; or

(it) Conducting a reasonable search for the requested
information and providing the borrower with a written
notification that states that the servicer has determined that
the requested information is not available to the servicer,
provides the basis for the servicer's determination, and
provides contact information, including a telephone
number, for further assistance.

132. Furthermore, 12 C.F.R. § 1024.36(d)(2)(i) provides that:

A servicer must comply with the requirements of paragraph (d)(1)
of this section:

(A)Not later than 10 days (excluding legal public holidays,
Saturdays, and Sundays) after the servicer receives an
information request for the identity of, and address or other
relevant contact information for, the owner or assignee of a
mortgage loan;

(B) For all other requests for information, not later than 30 days
(excluding legal public holidays, Saturdays, and Sundays)
after the servicer receives the information request.

133. 12 U.S.C. § 2605(k)(1)(E) provides that “[a] servicer of a federally related
mortgage shall not...fail to comply with any other obligation found by the Bureau of Consumer
Financial Protection, by regulation, to be appropriate to carry out the consumer protection
purposes of this chapter.”

134. RFI #1 constituted a request for information as defined by 12 C.F.R. § 1024.36.
See, Exhibit 13.

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 23

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 24 of 31 PagelD: 24

135. Plaintiffs sent RFI #1 to Shellpoint at the Shellpoint Address and Shellpoint
received it at the Shellpoint Address on or about June 18, 2019. See, Exhibit 13 and 14,

136.  Shellpoint failed to send written notice to Plaintiffs in response to RFI #1 as
required by 12 C.F.R. § 1024.36(d) which constitutes a violation of the same.

137, Shellpoint’s failure to properly respond to RFI #1 caused Plaintiffs to prepare and
send NOE #2 and incur the fees and costs associated therewith in an attempt to obtain the
requested information. See, Exhibits 13 and 15.

138. Through Response to NOE #2, Shellpoint admitted that they committed an error
by failing to respond to RFI #1. See, Exhibit 17.

139. Shellpoint’s actions in failing to properly send a written response to RFT #1 are
part of a pattern and practice of behavior in violation of Plaintiffs’ rights and an abdication of
Shellpoint’s responsibilities under RESPA.

140, Asa result of Shellpoint’s actions, Shellpoint is liable to Plaintiffs for statutory
damages and actual damages as further described, supra, including but not limited to but not
limited to costs and fees for the preparation and mailing of NOE #2, which would not have been
necessary but for Shellpoint’s failure to properly respond to RFI #1. 12 U.S.C. § 2605(f)(1); see,
Exhibits 13 and 15.

[4l. Additionally, Plaintiffs request reasonable attorneys’ fees and costs incurred in
comection with this action. 12 U.S.C. § 2605(£)(3).

COUNT EIGHT: AGAINST SHELLPOINT
VIOLATION OF 12 C.F.R. § 1024.35(¢) AND 12 U.S.C. §§ 2605(k)(1)(C) AND (E)

(Failure to properly respond to a notice of error)

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 24

 

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 25 of 31 PagelD: 25

142. Plaintiffs restate and incorporate all of their statements and allegations contained
in paragraphs 1 through 70, in their entirety, as if fully rewritten.

143, 12 C.F.R. § 1024,35(a) provides that “[a] servicer shall comply with the
requirements of this section for any written notice from the borrower that asserts an error and
that includes the name of the borrower, information that enables the servicer to identify the
borrower’s mortgage loan account, and the error the borrower believes has occurred,”

144. Comment | of the CFPB’s Official Interpretations of 12 C.F.R. § 1024,35(a)
provides that “Ja] notice of error is submitted by a borrower if the notice of error is submitted by
an agent of the borrower.”

145. 12 CFR. § 1024,35(e)(1){i) provides that a servicer must respond to a notice of
error by either:

(A) Correcting the error or errors identified by the borrower and
providing the borrower with a written notification of the
correction, the effective date of the correction, and contact
information, including a telephone number, for further
assistance; or

(B) Conducting a reasonable investigation and providing the
borrower with a written notification that includes a statement
that the servicer has determined that no error occurred, a
statement of the reason or reasons for this determination, a
statement of the borrower’s right to request documents relied
upon by the servicer in reaching its determination,
information regarding how the borrower can request such
documents, and contact information, including a telephone
number, for further assistance,

146. 12 U.S.C. § 2605(K)(1)(C) provides that “[a] servicer of a federally related

mortgage shall not...fail to take timely action to respond to a borrower’s requests to correct errors

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 25

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 26 of 31 PagelD: 26

relating to allocation of payments, final balances for purposes of paying off the loan, or avoiding
foreclosure, or other standard servicer’s duties.”

147, 12 U.S.C. § 2605(k)(1)(E) provides that a servicer of a federally related mortgage
shal! not “fail to comply with any other obligation found by the Bureau of Consumer Financial
Protection, by regulation, to be appropriate to carry out the consumer protection purposes of this
chapter,”

148. NOE #1 meets the requirements of a notice of error as defined by 12 C.F.R. §
1024.35(a). See, Exhibit 7.

149. Through NOE #1, Plaintiffs alleged that Shellpoint committed an error related to

' the Loan by continuing in the erroneous footsteps of HomeBridge in failing to honor the terms of
the TPP in a timely manner and provide a permanent modification of the Loan to the Miroses.
See, id,

150. Plaintiffs sent NOE #1 to Shellpoint at the Shellpoint Address and Shellpoint
received NOE #1 at the Shellpoint Address on April 9, 2019. See, Exhibits 7 and 8.

E51. Shelipoint sent Response to NOE #1 to the Miroses through which Sheilpoint
“acknowledge[d]” the “inflight modification issue” and stated that the modification agreement,
in the form of the SPC, was delivered on May 6, 2019 and that Shellpoint was “waiting for the
signed agreement to be returned so that we can apply the completed modification to the
account.” See, Exhibit LL.

152. Plaintiffs did not receive nor did Shellpoint send any further written notice

regarding NOE #1 after sending Response to NOE #1.

Miros, etal. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 26

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 27 of 31 PagelD: 27

153. Through Response to NOE #1 Shellpoint did not fulfill the requirements of 12
C.P.R. § 1024.35(e)(1)()(B) as Shellpoint did not claim that an error did not occur. See, id.

154, Through Response to NOE #1 Shellpoint did not fulfill the requirements of 12
C.F.R. § 1024.35(e)(1)()(A) as Shellpoint did not fully correct the alleged errors since the SPC
was not properly applied so as to resolve the errors alleged through NOE #1—a proper
correction would have brought the Loan current and due and owing for the June 1, 2019
payment. See, id.

155. Shellpoint, in issuing Response to NOE #1, failed to fulfill the requirements of 12
C.F.R. § 1024.35(e)(1 (D(A) or 12 C.F.R. § 1024.35(e)(1)C)(B).

156. Shellpoint failed to comply with 12 U.S.C. § 2605(k\(1)(C) as to NOE #1 and the
errors alleged therein by failing to take timely action to respond to properly respond to Plaintiffs
regarding mortgage loan problems, which is a standard servicer duty.

157,  Shellpoint failed to comply with 12 U.S.C. § 2605(k)(1)(E) as to NOE #1 and the
errors alleged therein by neglecting its obligations pursuant to 12 C.F.R. § 1024.35(c).

158.  Shellpoint’s failure to properly respond to NOE #1 constitutes a clear, separate,
and distinct violation of 12 C.F.R. § 1024.35(e) and 12 U.S.C. §§ 2605(k)(1)(C) and (E).

159. Shellpoint’s actions in failing to properly investigate and respond to NOE #1 are
part of a pattern and practice of behavior in violation of Plaintiffs’ rights and an abdication of
Shellpoint’s responsibilities under RESPA.

160. Asa result of Shellpoint’s actions, Shellpoint is liable to Plaintiffs for statutory

damages and actual damages as further described, supra. 12 U.S.C. § 2605(f)(1).

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 27

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 28 of 31 PagelD: 28

161, Additionally, Plaintiffs request reasonable attorneys’ fees and costs incurred in
connection with this action. 12 U.S.C. § 2605(f)(3).

COUNT NINE: AGAINST SHELLPOINT
VIOLATIONS OF THE FDCPA, 15 U.S.C. §§ 1692, ef seq.

162, Plaintiffs restate and incorporate all of their statements and allegations contained
in paragraphs | through 70, in their entirety, as if fully rewritten.

163. Plaintiffs are each a “consumer” as they are each a natural person residing in
Bergen County, NJ and are obligated or allegedly obligated to pay on the Loan sought to be
collected by Shellpoint. 15 U.S.C. § 1692a(3).

164. The Loan is a “debt” as Plaintiffs obtained the Loan and became obligated
thereunder for personal, household, or family use. 15 U.S.C. § 1692a(5).

165.  Shellpoint is a “debt collector” as defined by the FDCPA as Shellpoint began
servicing the Loan at a time when the Loan was in default. 15 U.S.C. § 1692a(6).

166. As outlined above, supra, Shellpoint violated 15 U.S.C. § 1692f by using unfair
or unconscionable means to collect or attempt to collect a debt by: (a) Refusing to timely honor
the terms of the TPP which Plaintiffs dutifully accepted and performed under by implementing a
permanent loan modification; (b) refusing to properly apply the funds from the SPC; (c)
subsequently claiming Plaintiffs are delinquent in their obligations on the Loan.

167, The actions described, supra, are also each acts in which Shellpoint violated 15
U.S.C. § 1692e(2).

168. Due to Shellpoint’s conduct, Plaintiffs suffered actual damages, further described,

supra, including but not limited to:

Miros, et al. v. Shellpoint Mig. Servicing, et al.
Complaint for Damages: Page 28

 

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 29 of 31 PagelD: 29

a. A significant delay in the implementation of the SPC and the delay in the
rehabilitation of credit resulting from the same;

b. Having to retain and pay legal counsel to submit the RFIs and NOEs;

c. Extreme emotional distress driven by the fear that they lose their Home at
foreclosure sale and be evicted from the Home, which has resulted in loss
of sleep, anxiety, depression, embarrassment, and other significant
emotional distress;

d. The loss of at least $10,115.86, the portion of funds from the SPC that was
not applied to the Loan; and,

€. Continued harm to Plaintiffs’ credit and further delay in the rehabilitation
of the same due to Shellpoint failing to bring the Loan current and
claiming Plaintiffs are delinquent on their obligations under the Loan
following their erroneous attempt to properly implement the SPC.

169. As a result of Shellpoint’s actions, Shellpoint is liable to Plaintiffs for actual
damages as further described, supra, statutory damages per Plaintiff, and reasonable attorneys’
fees and costs.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs Peter Miros and Katharine Miros pray that this Court grant
judgment against Defendants NewRez LLC d.b.a. Shellpoint Mortgage Servicing and
Homebridge Financial Services, Inc., and award them the following:

A. For an award of actual damages from Defendant Homebridge Financial Services, Inc. as

to Count One:

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 29

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 30 of 31 PagelD: 30

. For an award of actual damages from Defendants NewRez LLC d.b.a. Shellpoint
Mortgage Servicing and Homebridge Financial Services, Inc. as to Count Two;
. For an award of treble actual damages, attorneys’ fees, and costs from Defendants
NewRez LLC d.b.a. Shellpoint Mortgage Servicing and Homebridge Financial Services,
Inc. as to the allegations contained in Count Three;
. For an award of actual damages from Defendant NewRez LLC d.b.a. Shellpoint
Mortgage Servicing as to Counts Four through Nine;
. For an award of punitive damages as to Count Six;
. For an award of statutory damages against Defendant NewRez LLC d.b.a. Shellpoint
Mortgage Servicing of up to Two Thousand Dollars ($2,000.00) for each and every
separate violation of RESPA alleged in Counts Seven and Eight;
- For an award of statutory damages against Defendant NewRez LLC d.b.a. Shellpoint
Mortgage Servicing in the amount of One Thousand Dollars ($1,000.00) per Plaintiff for
violations of the FDCPA as alleged in Count Nine:
. For an award of attorneys’ fees and costs against Defendant NewRez LLC d.ba.
Shelipoint Mortgage Servicing as to Counts Seven, Eight, and/or Nine;
Such other relief which this Court may deem appropriate.

Respectfully submitted:

is/ Javier L. Merino

Javier L. Merino

DANN LAw

372 Kinderkamack Road, Suite $

Westwood, NJ 07675

Telephone: 216.373.0539
Facsimile: 216.373.0536

jmerino@dannlaw.com
notices@dannlaw.com

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 30

 
Case 2:19-cv-20889-WJM-MF Document1 Filed 11/27/19 Page 31 of 31 PagelD: 31

Counsel for Plaintiffs Peter and Katharine Miros
JURY DEMAND |
Plaintiffs Peter Miros and Katharine Miros hereby request a trial by jury on all issues,
with the maximum number of jurors permitted by law.
is! Javier L. Merino

Javier L. Merino
Counsel for Plaintiffs Peter and Katharine Miros

Miros, et al. v. Shellpoint Mtg. Servicing, et al.
Complaint for Damages: Page 31
